Citation Nr: 1726780	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with asthma.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for idiopathic bilateral upper extremity paresthesias.

4.  Entitlement to service connection for idiopathic bilateral lower extremity paresthesias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served in the United States Army from March 1969 to May 1971.  He had service in the Republic of Vietnam and he received the Army Commendation Medal with Oak Leaf Cluster and the "V" device; the Bronze Star Medal with the "V" device; and the Combat Infantryman Badge.  The Veteran also had service in the Reserves.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision (mailed in March 2009) of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part denied service connection for COPD with asthma (claimed as lung condition and breathing problems), dermatitis (claimed as skin rash), idiopathic bilateral upper extremity paresthesias (claimed as pain and tingling in fingers), and idiopathic bilateral lower extremity paresthesias (claimed as pain and tingling in feet).  The Veteran timely appealed the decision.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a December 2015 videoconference hearing.  A transcript from the hearing was associated with the claims file and reviewed.

The Board previously considered the claim in February 2016, on which occasion, in pertinent part, it was remanded for additional development.

The issues on appeal have been recharacterized to better reflect the state of the record.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Appeals Management Office (AMO) failed to substantially comply with the Board's February 2016 remand directives; as such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran has the right to compliance with remand orders by the Board).

The Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam from October 1969 to October 1970, and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The February 2016 Board remand instructed the AMO to afford the Veteran appropriate examinations to determine the etiology of his COPD, dermatitis, and idiopathic bilateral upper and lower extremity paresthesias.  Consequently, examinations were conducted by VA in June 2016.

With respect to the issue of entitlement to service connection for COPD with asthma, although the June 2016 VA examiner noted that COPD is "very much associated" with the Veteran's chronic smoking, she failed to properly address whether a nexus exists between the Veteran's COPD with asthma and his presumed exposure to an herbicide agent during service. Even with respect to disorders not designated as presumptive, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  In light of this, the Board finds that the June 2016 VA examination is not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).  Accordingly, the Board finds that an addendum is necessary to address whether the Veteran's COPD symptoms were caused by his presumed exposure to an herbicide agent and to consequently provide a medical opinion on the etiology of his COPD with asthma.

With respect to the issue of entitlement to service connection for dermatitis, the June 2016 VA examiner failed to address the Veteran's presumed exposure to an herbicide agent during service.  In light of this, the Board finds that the June 2016 VA examination is not adequate for adjudication purposes.  See id.  Accordingly, the Board finds that an addendum is necessary to address whether the Veteran's dermatitis was caused by his presumed exposure to an herbicide agent and to consequently provide a medical opinion on the etiology of his dermatitis.  Moreover, when, like here, a Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, then chloracne or any other acneform disease consistent with chloracne shall be presumed to be service connected.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, the addendum should also address whether the Veteran's dermatitis is chloracne or an acneform disease consistent with chloracne. Furthermore, the June 2016 VA examination reflects diagnoses of warts and abrasions.

With respect to the issue of entitlement to service connection for idiopathic bilateral upper extremity paresthesias, the June 2016 VA examiner opined that it is not at least as likely as not that the Veteran's upper extremity paresthesias were caused by or incurred in active service.  However, the VA examiner's reasoning primarily relied on there being "no objective findings" to support the examiner's conclusion.  However, the Board notes that a diagnosis was rendered at the October 2008 VA examination.  In this regard, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007) which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the pendency of the claim.  Therefore, the examiner must opine as to the etiology of the idiopathic paresthesias of the upper extremities shown in 2008, or otherwise explain why such diagnosis should not be considered valid.  In light of this, the Board finds that the June 2016 VA examination is not adequate for adjudication purposes and that an addendum is necessary.  See Barr, 21 Vet. App. at 312 (noting that the Board had erred in failing to ensure a VA examination was adequate).

Similarly, with respect to the issue of entitlement to service connection for idiopathic bilateral lower extremity paresthesias, the VA examiner's reasoning for finding no nexus to service was the lack of "documented competent medical evidence of record." Again, a diagnosis was shown in the October 2008 VA examination; thus, current disability is shown per McLain and an opinion is needed.

Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from May 2010 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then request the VA examiner who conducted the June 2016 examination to review the claims file.  If the June 2016 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on each of the following:

 a.  While the June 2016 VA examiner posits a connection between COPD and the Veteran's chronic smoking, are any pulmonary disabilities, including COPD with asthma, shown or treated at any time during the claim period (from August 2008 to the present) at least as likely as not related to active service, to include the Veteran's presumed herbicide exposure therein?

Consider all lay and medical evidence, including the reports of shortness of breath noted in the June 1970 service treatment record, as well as his private medical treatment records from October 2005 to June 2007 and from September 2016 to March 2017.

 b.  Are any of the skin disorders shown or treated at any time during the claim period (from August 2008 to the present) at least as likely as not diagnosable as chloracne or any other acneform disease consistent with chloracne? If not, are any skin disorders shown or treated at any time during the claim period, to include dermatitis, warts, and abrasions, at least as likely as not related to active service, to include conceded herbicide exposure therein?

Consider all lay and medical evidence, including service treatment records noting sores on the leg in January 1970.

 c.  Are any upper extremity paresthesias shown or treated at any time during the claim period (from August 2008 to the present) at least as likely as not related to active service, to include the Veteran's presumed herbicide exposure therein?  The examiner is asked to comment on the diagnosis rendered at the August 2008 VA examination and state whether he believes such diagnosis to be valid.  If not, an explanation should be given for why this is so.  

Consider all lay and medical evidence, including the Veteran's complaints in private medical records of numbness in his left arm following service.

 d.  Are any lower extremity paresthesias shown or treated at any time during the claim period (from August 2008 to the present) at least as likely as not related to active service, to include the Veteran's presumed herbicide exposure therein?  The examiner is asked to comment on the diagnosis rendered at the August 2008 VA examination and state whether he believes such diagnosis to be valid.  If not, an explanation should be given for why this is so.  If the diagnosis is deemed valid, then it must be stated whether such disability is at least as likely as not due to active service.

Consider all lay and medical evidence, including the report of cramps in legs noted in the March 1971 report of medical history.  Consider also the Veteran's account at the December 2015 Board hearing that he was treated for jungle rot in his feet while serving in the Republic of Vietnam.  Moreover, consider his complaints in private medical records of numbness in his left leg and foot following service.

Provide clear and comprehensive rationales for all conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).


